[Cite as In re 7242 Chapel Rd., Madison, OH 44057, 2020-Ohio-5385.]


                                   IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                        LAKE COUNTY, OHIO


 IN RE:                                                               MEMORANDUM OPINION

 7242 CHAPEL ROAD,
 MADISON, OH 44057                                                    CASE NO. 2020-L-082


 Civil Appeal from the Painesville Municipal Court, Case No. CVH2000955.

 Judgment: Appeal dismissed.


 J. Jeffrey Holland, Holland and Muirden, 1343 Sharon-Copley Road, P.O. Box 345,
 Sharon Center, OH 44274 (For Plaintiff-Appellee, Lake County Humane Society).

 Michela J. Huth, P.O. Box 17, Bolivar, OH 44612 (For Defendants-Appellants, Alicia
 Orosz and Hope Orosz).



MATT LYNCH, J.

        {¶1}    On July 7, 2020, appellants, Alicia Orosz and Hope Orosz, through counsel,

appealed from a June 17, 2020 entry of the Painesville Municipal Court, in which the trial

court ordered appellants to pay a deposit for several animals that were impounded, and

if no deposit was paid, appellee had the authority to dispose of the animals as it deemed

appropriate.

        {¶2}    On July 17, 2020, appellee, through its counsel, filed a motion to dismiss

the appeal for lack of a final appealable order. Appellee also filed a second motion to

dismiss on October 6, 2020, alleging that the appeal be dismissed as moot since

appellants did not pay the deposit, the animals were forfeited and have now been

transferred to third parties. Appellants filed opposition to both motions.
       {¶3}   Pursuant to R.C. 959.132(B), an officer may seize a companion animal if

the officer has probable cause to believe the animal is the subject of cruelty and neglect.

The officer must post a written notice of the seizure and advise that a hearing will be held

on the impoundment within 10 days. R.C. 959.132(C). At the hearing, the court will

determine if the officer had probable cause to seize and impound the animal. R.C.

959.132(E)(1). If probable cause does not exist, the animal must be returned to the

owner. R.C. 959.132(E)(2). If the court decides probable cause exists, the court will

determine an amount of bond or cash for deposit, the case shall continue, and the owner

must post a bond or cash deposit. R.C. 959.132(E)(3). The owner may renew the bond

or deposit by posting, not later than 10 days following the expiration of the period for which

the previous bond or deposit was posted. Lake Humane Society v. Schmiege, 11th Dist.

Lake No. 2019-L-092, 2019-Ohio-5411, at ¶ 2. If no bond or deposit is posted or expires

and is not renewed, an impounding agency may determine the disposition of the

companion animal unless the court issues an order that specifies otherwise. Id.

       {¶4}   “A court has no duty to decide moot questions, i.e., those issues that are

purely academic or abstract.” Id. at ¶ 5. This court further stated in Schmiege, “[i]f an

appellant cannot be granted effectual relief by a reviewing court, the appeal will be

dismissed as moot.” Id.

       {¶5}   In the case at hand, on June 16, 2020, a police officer seized 34 animals

comprised of cats and birds from appellants’ residence following the execution of a search

warrant. A probable cause hearing was held the following day with appellants present.

The trial court found probable cause existed to seize and impound the animals and

ordered appellants to pay $10 for each animal per day until July 16, 2020. The court




                                              2
further ordered appellants pay a deposit by the close of business on June 22, 2020, and

ordered appellants to renew the deposit by posting no later than 10 days following the

expiration of the period for which the previous deposit was posted. Appellants never made

the initial deposit, and the animals were subsequently transferred or adopted out to third

parties.

       {¶6}   In appellee’s latter motion to dismiss, it asserts that because

the animals cannot be returned to appellants, the instant appeal is moot. We agree.

       {¶7}   In their response, appellants claim the case is not moot because “if the

animals are the only subject matter as claimed by [appellee], the inability of a litigant to

appeal these probable cause cases continues to evade review.”

       {¶8}   Under R.C. 959.132(E)(2), if the trial court had determined that an officer

lacked probable cause, the owner would be entitled to the immediate return of the

companion animal or the reasonable market value of the animal if had died or been

otherwise injured. We conclude this is the relief the General Assembly contemplated if a

court determined an officer lacked probable cause to seize the companion animal. We

have no ability to grant such relief.

       {¶9}   Here, appellants were obligated to post money for the care of the animals.

Regardless of their reasons, they did not do so. As a result, appellee, the impounding

agency, was authorized to determine the disposition of the animals. Those animals were

subsequently transferred or adopted out to third parties. Thus, the impounding agency no

longer has access to or control over those animals.




                                             3
      {¶10} Appellee originally argued in a motion to dismiss that the underlying order

is not a final, appealable order, we need not reach that issue. Because we can afford

appellants no meaningful relief, we conclude the matter must be dismissed as moot.

      {¶11} Accordingly, appellee’s July 17, 2020 motion to dismiss is overruled, and

appellee’s October 6, 2020 motion to dismiss is granted. This appeal is hereby dismissed

as moot.



CYNTHIA WESTCOTT RICE, J.,

THOMAS R. WRIGHT, J.,

concur.




                                           4